Citation Nr: 9924477	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  95-14 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a pancreas 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from January 1975 to 
March 1979 and from March 1983 to September 1984.

The instant appeal arose from a November 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Oakland, California, which denied a claim for 
service connection for left shoulder dislocations.  This 
claim was remanded by the Board of Veterans' Appeals (Board) 
in July 1997 for due process reasons as the Board determined 
that a January 1990 rating decision, which had denied a claim 
for entitlement to service connection for recurrent left 
shoulder dislocations, had never become final.

The instant appeal as to the pancreas disorder claim arose 
from a November 1996 rating decision of the Jackson, 
Mississippi, RO which denied a claim for service connection 
for a pancreas disorder.



FINDINGS OF FACT

1.  Service medical records from the veteran's first period 
of service are silent as to a left shoulder disorder.

2.  A left shoulder disorder was not noted on March 1983 
enlistment examination for the veteran's second period of 
service.

3.  Pre-service existence of a left shoulder disorder is not 
shown by clear and unmistakable evidence.

4.  A chronic left shoulder disorder began during the 
veteran's second period of active duty.

5.  Service medical records are silent as to complaints, 
treatment, or diagnosis of a pancreas disorder in service.

6.  Post-service medical records show that the veteran had 
acute pancreatitis in 1995 which resolved.

7.  There is no objective medical evidence of record which 
links the appellant's resolved pancreatitis with his periods 
of service.


CONCLUSIONS OF LAW

1.  A chronic left shoulder disorder was incurred in service.  
38 U.S.C.A. §§ 1111, 1131; 38 C.F.R. §§ 3.303, 3.304 (1998).

2.  The appellant's claim for service connection for a 
disorder of the pancreas is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 1110, 1131, compensation will be 
provided if it is shown that the veteran suffers from a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Moreover, 
service medical records must show the claimed disability and 
there must be medical evidence that links a current 
disability with events in service or with a service-connected 
disability.  Montgomery v. Brown, 4 Vet.App. 343 (1993).

Before service connection may be decided, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990). "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).

Left shoulder disorder

The service medical records from the veteran's first period 
of service are silent as to complaints, treatment, or 
diagnosis of a left shoulder disorder.  The veteran has 
testified and has stated in numerous written documents that 
his left shoulder problems began when he fell of his bicycle 
while on active duty during his first period of service, in 
February 1979.  However, the service medical records do not 
show any treatment for such an incident.  There is no service 
separation examination dated after the February 1979 bicycle 
incident the veteran reported from his first period of 
service.

A September 1997 statement from a friend of the veteran 
indicated that the friend had gone to a U. S. Navy hearing in 
June 1984 where he heard testimony from another friend of the 
veteran's that a 1979 bicycle accident injured the veteran's 
left shoulder.  Similarly, a May 1999 statement from the 
veteran's mother reported that she could "attest to [the 
veteran's] injury to his left shoulder while on his bicycle 
in February of 1979."

The Board finds that a claim for direct service connection 
for a left shoulder disorder based on incurrence during the 
veteran's first period of service is not well-grounded as 
there is no medical opinion linking the veteran's recurrent 
subluxation to his claimed injury in service.  The veteran 
had provided a consistent history of a February 1979 bicycle 
accident resulting in trauma to the left shoulder during his 
first period of service; however, there is no contemporaneous 
medical evidence of the injury in the service medical 
records.  In addition, based on the veteran's statements, his 
first subluxation occurred after his first period of service 
ended.  Thus, a medical opinion is required in order to link 
the etiology of the recurrent subluxations to the bicycle 
accident the veteran asserts occurred during his first period 
of service.  See Heuer v. Brown, 7 Vet.App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As there is no 
medical opinion linking the veteran's recurrent subluxation 
to his claimed injury in service, service connection is not 
warranted based on incurrence during the veteran's first 
period of service.

The Board notes that the 1997 statement of the veteran's 
friend is competent evidence as regards the testimony 
provided at a 1984 hearing, 5 years after the reported 
bicycle accident.  However, the 1997 statement is not 
competent evidence as regards incurrence of a left shoulder 
injury in 1979 because the friend did not observe the 
accident personally.  The same reasoning applies to the 
veteran's mother's May 1999 statement regarding the 1979 
accident.

The service medical records from the veteran's second period 
of service include a March 1983 enlistment examination.  A 
clinical evaluation of the upper extremities was noted to be 
normal, and no defects, infirmities, or disorders as regards 
the left shoulder were noted in that examination.  In June 
1983 the veteran sought treatment for dislocations of the 
left shoulder.  He reported that he injured his shoulder in 
1979 when he jammed his shoulder in a bicycle accident.  
Deltoid atrophy was noted to be positive, and he was 
instructed in physical therapy.  The assessment was chronic, 
dislocating left shoulder.

July 1983 service medical records showed that the veteran 
still had complaints of subluxating left shoulder and that he 
did not desire surgical treatment.  A note at the end of 
August 1983 stated that the veteran easily dislocated and 
relocated his shoulder and that he had not made much progress 
in the last month.  A September 1983 record noted that the 
veteran reported his initial injury occurred in February 
1979.  He stated that his shoulder problems seemed to resolve 
several weeks after the injury, but then a few months later 
he experienced his first dislocation.  The medical record 
noted that while in the orthopedic clinic, antero inferior 
subluxation was observed.  

The veteran's December 1983 Medical Board report diagnosed 
chronic, subluxating left glenohumeral joint.  The report 
noted that the left shoulder problem had existed prior to 
entry but did not provide any support for this finding other 
than mentioning the February 1979 bicycle accident.  An April 
1984 record noted that the veteran had left shoulder 
instability and that the shoulder occasionally dislocated 
while the veteran slept.  The record noted "[a]pparent 
service related injury."  Surgery was not recommended if the 
veteran was to be discharged.  

The Board finds that the appellant satisfied his initial 
burden of submitting a well-grounded claim for a left 
shoulder disorder for his second period of service because 
the record contains medical evidence of a current left 
shoulder disability; the service medical records from that 
period of service show a chronic, subluxating left 
glenohumeral joint; and the post-service medical record 
reveals subsequent manifestations of the same chronic left 
shoulder disorder.  

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
VA examination was performed pursuant to the appellant's 
claim for benefits.  In addition, all available VA treatment 
records and service medical records have been obtained.  He 
has not asserted that there are any missing, relevant 
records.  For these reasons, the Board finds that VA's duty 
to assist the appellant, 38 U.S.C.A. § 5107(a) (West 1991), 
has been discharged.  Furthermore, the undersigned finds that 
this case has been adequately developed for appellate 
purposes.  A disposition on the merits is now in order.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 1991).

The veteran will be considered to have 
been in sound condition when examined, 
accepted and enrolled for service, except 
as to defects, infirmities, or disorders 
noted at entrance into service, or where 
clear and unmistakable (obvious or 
manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  
Only such conditions as are recorded in 
examination reports are to be considered 
as noted.  

38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111 (West 
1991).

With regard to the presumption of soundness on entrance into 
service, such presumption applies since a left shoulder 
disorder was not objectively noted in the March 1983 
enlistment examination.  The presumption may only be rebutted 
by clear and unmistakable evidence, meaning undebatable 
evidence, and all evidence of record is to be considered when 
making this determination.  Vanerson v. West, 12 Vet. App. 
254 (1999).

Considering all the evidence, there is some doubt that a 
chronic subluxating left shoulder disorder pre-existed the 
veteran's second period of service.  As noted above, there is 
no medical evidence of a left shoulder disorder prior to 
1983.  Also, the April 1984 service medical record which 
stated that the veteran's recurring left shoulder subluxation 
was an "[a]pparent service related injury" indicates that 
the left shoulder disorder did not pre-exist service.  Pre-
service existence is therefore not undebatably shown by clear 
and unmistakable evidence, and the presumption of soundness 
on entrance into the veteran's second period of military 
service is not rebutted.

The veteran was first diagnosed and treated for chronic, 
recurring left shoulder subluxation during his second period 
of service.  A review of the post-service medical records 
reveals that the veteran has sought treatment for the left 
shoulder since that time.  Private medical records show that 
the veteran reported increased symptoms in 1985 following a 
motor vehicle accident where he jammed his left shoulder.  A 
December 1989 VA examination diagnosed a chronic, subluxating 
glenohumeral joint, and an X-ray was positive for widening of 
the left shoulder as compared to the right.

VA and private medical treatment records dated in the 1990s 
have also assessed recurrent subluxating left shoulder, 
although X-ray results have been negative.  Most recently, VA 
records show that the veteran underwent a left shoulder 
operation in March 1998.  His testimony during February 1998 
and June 1999 personal hearings, the latter before the 
undersigned member of the Board, was that he had experienced 
left shoulder subluxations for many years.

The Board finds that service connection is warranted for a 
chronic left shoulder disorder based on incurrence during the 
veteran's second period of service.  The medical evidence of 
record shows that during the veteran's second period of 
service the veteran was first diagnosed and treated for a 
chronic, subluxating left shoulder.  Thus, the Board 
concludes that a chronic left shoulder disorder began during 
the veteran's second period of service.  Following service, 
the medical evidence shows manifestations of the same chronic 
left shoulder disability.  38 C.F.R. § 3.303(b) (1998).  
Accordingly, service connection is granted for recurrent left 
shoulder subluxation.

The Board notes that while the left shoulder disorder may 
have been incurred in the veteran's first period of service, 
the Board grants service connection on the basis of service 
incurrence during the second period of service.  The Board 
further notes that even if a left shoulder disorder was not 
incurred during the first period of service and even if a 
left shoulder disorder pre-existed the veteran's second 
period of service, the following evidence might support a 
finding of service aggravation: the lack of any pre-service 
diagnosis or treatment and the fact that a chronic left 
shoulder disorder was first diagnosed and treated during 
service.  However, as previously discussed, the Board grants 
service connection on the basis of service incurrence during 
the veteran's second period of service.

Pancreas disorder

The service medical records from the veteran's first period 
of service are silent as to complaints, treatment, or 
diagnosis of a disorder of the pancreas.  The veteran did 
undergo hernia surgery prior to his release from service in 
1979.  Following his first period of service, a May 1979 VA 
examination did not note any abnormalities on physical 
examination of the digestive system.  A September 1982 
private medical record noted a complaint of abdominal pain 
and assessed gastritis and hyperacidity related to marked 
stress.

During the veteran's second period of service, a May 1983 
service medical record revealed that the veteran complained 
of gastric upset and had a strong family history of ulcer 
disease.  The veteran also complained of anxiety, sleep 
disturbance, and depression.  Tagamet was prescribed, and he 
was referred to psychiatry for evaluation.  The record noted 
that a gastrointestinal X-ray was not indicated.  The 
veteran's December 1983 Medical Board report noted that he 
acknowledged occasional loose stools and the occasional use 
of antacids, but no pancreatic disorder was diagnosed.

A June 1988 private medical record noted that the veteran 
complained of rectal bleeding and black stools.  He was 
assessed with possible peptic ulcer disease, and he refused 
an upper gastrointestinal X-ray (UGI).  A May 1991 VA 
treatment record noted that a sigmoidoscopy was normal.  The 
veteran was assessed with mild gastroesophageal reflux 
disease (GERD) and irritable bowel syndrome (IBS).  He was 
prescribed anti-reflux medication.  Private medical records 
noted that the veteran complained of involuntary bowel 
movements in September 1992, and a March 1993 private medical 
record noted questionable IBS.  

A July 1994 statement from a VA physician to the veteran 
indicated that prescriptions for Loperamide and H-2 Blocker 
were renewed but strongly indicated that further medication 
renewals would not be forthcoming unless the veteran was 
worked up for possible inflammatory bowel disease.  A July 
1994 record assessed inflammatory bowel disease.  A September 
1994 VA treatment record noted that the veteran's IBS was 
controlled with Imodium.

VA treatment records reveal that the veteran was first 
assessed with pancreatitis in 1995.  The veteran sought 
treatment in February 1995 for complaints of increased reflux 
and occasional diarrhea.  An April 1995 record noted that a 
computer tomography scan on the abdomen was normal, and that 
the veteran's diarrhea had improved with pancreatic enzymes.  
An August 1995 record noted that the pancreatitis was 
resolving and indicated that it was likely an acute as 
opposed to a chronic disorder.  In an August 1995 written 
statement, the veteran reported that his gastric problems 
subsided in service after he began taking Tagamet.

During an August 1995 VA stomach examination the veteran 
reported several episodes of stomach pain in service.  He 
indicated that once he had food poisoning and once his 
problems arose from "drinking green beer."  He reported he 
had a hiatal hernia repaired in 1979 and that he was told he 
was ulcer prone in service.  The veteran stated that Tagamet 
relieved his symptoms.  

The veteran reported that following his last period of 
service, he had periodic problems with upper abdominal pain, 
nausea, and vomiting.  He stated that the results of a barium 
enema in 1990 were negative.  He also reported that in 1992 
he was diagnosed with IBS.  He stated that in February 1995 
he was diagnosed with possible pancreatitis related to his 
high triglyceride level.  The veteran was taking Pancreatin, 
Gaviscon, and Tagamet at the time of the examination, and he 
reported moderate improvement of symptoms.

Objectively, examination of the abdomen was negative.  There 
was no tenderness, splinting, or masses.  The veteran 
reported he had recently lost weight on a diet formulated by 
a VA nutritionist, and he was not anemic.  He reported that 
he last vomited in February 1995 and that he did not vomit 
when taking Tagamet.  There was no melena, but the veteran 
reported one episode of black, tarry stools in 1993.  He 
reported episodes of upper abdominal pain and nausea which 
lasted two to three days each, with daily diarrhea.  The 
diagnoses were, by history only, possible pancreatitis 
related to high lipid levels and possible duodenal ulcer.  A 
September 1995 UGI showed no evidence of hiatal hernia, 
reflux esophagitis, or episodes of reflux, although it was 
noted that the result did not exclude GERD.

A February 1996 VA record noted that pancreatitis had 
resolved and was of questionable idiopathic etiology.  The 
record found no explanation for the increased Lipase in 
February 1995 and suggested "possible acute pancreatitis" 
with idiopathic etiology.  It was noted that the veteran only 
had diarrhea if Imodium was not taken and that Tagamet helped 
the veteran's reflux problems.  

In September 1996 the veteran underwent another VA stomach 
examination.  He complained of burning epigastric discomfort 
and five loose stools of diarrhea per day on average.  
Examination revealed some discomfort on deep pressure over 
the epigastrium.  There were no masses palpated, and 
parastolic sounds were normal.  The veteran reported a 30 
pound weight loss over the past 6 months.  There was no 
anemia, no periodic vomiting, no recurrent hematemesis or 
melena, and no cramping.  A UGI showed a very small hiatal 
hernia and two episodes of moderate to severe reflux.  A 
barium enema was normal.  The diagnoses were hiatal hernia 
with gastroesophageal reflux and probable irritable colon.

The Board notes that an August 1996 form from the Social 
Security Administration (SSA) indicated that the veteran had 
a secondary diagnosis, for purposes of SSA benefits, of 
chronic pancreatitis.  The Board has reviewed the records 
provided by the SSA and does not find any additional evidence 
in those records to support a diagnosis of chronic 
pancreatitis.  The veteran's testimony during February 1998 
and June 1999 personal hearings, the latter before the 
undersigned member of the Board, was essentially that his 
gastric problems during his second period of active duty 
service were linked to his pancreas problems.

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that he currently has a 
chronic pancreas disorder that began in service, that claim 
must be deemed not well grounded and therefore denied.  The 
VA treatment records from 1995 and 1996 show that the 
veteran's pancreatitis was an acute disorder which resolved 
with treatment.  In addition, the most recent VA examination 
in September 1996 did not diagnose a disorder of the 
pancreas.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992) 
(absent "proof of a present disability[,] there can be no 
valid claim"); Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992).  The Board also notes that there is no medical 
evidence which links the veteran's acute pancreatitis to 
service or his gastric complaints in service.

The Board is cognizant of the veteran's contentions.  
However, as he is not a medical expert, he is not competent 
to express an authoritative medical opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  As the appellant has not 
presented medical or competent evidence which would justify a 
belief by a fair and impartial individual that it is 
plausible that he currently has a chronic disorder involving 
the pancreas which began in service, this claim must be 
deemed not well grounded and therefore denied.

There is no duty to assist further in the development of this 
claim, because such additional development would be futile.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where a 
claimant refers to a specific source of evidence that could 
make his claim plausible, VA has a duty to inform him of the 
necessity to submit that evidence to complete his application 
for benefits.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
VA has no outstanding duty to inform the veteran of the 
necessity to submit certain evidence to complete his 
application for VA benefits, 38 U.S.C.A. § 5103(a) (West 
1991), in this case, because nothing in the record suggests 
the existence of evidence that might establish a well-
grounded claim for service connection for chronic 
pancreatitis.



ORDER

A claim for service connection for a left shoulder disorder 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  A claim for service connection 
for a pancreas disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

